DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 is being considered by the examiner.
Claim Objections
Claims 5-6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. Claims 7-16 and 21-23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4: The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 4: The term “the integrated component” lacks antecedent basis if claim 3, on which claim 4 depends, is dependent upon claim 1. Furthermore, if claim 3 is dependent upon claim 2, it is unclear which of the following are separate elements or are being referred to as the same element: “a common printed circuit board element” (claim 2); “MEMS component” (claim 2); “a printed circuit board” (claim 4); and “a MEMS component” (claim 4).
Regarding claim 19: The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 20: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites four ranges for the same limitation (0.1 mm to 3 mm; 0.1 mm to 2 mm; 0.1 mm to 0.5 mm; and 1 mm to 2 mm). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Lastly, claim 20, section 20.2 recites “in particular 0.1 mm to 2 mm or 0.1 mm to 0.5 mm and 1 mm to 2 mm” (emphasis added). This appears to be a grammatical error as it’s unclear how the film may have a thickness of 0.1 mm to 0.5 mm and 1 mm to 2 mm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ostermaier et al. (DE 102014215723 A1, prior art of record - all citations are to the attached English translation) in view of Gottfried-Gottfried et al. (US 5831431 A).Regarding claim 1:Ostermaier teaches (FIGS. 2-3) a sensor head for a magnetoelastic force or torque sensor for measuring a force or a torque in a ferromagnetic body, comprising:
a magnetic field generating unit (24 and 22z) for generating a magnetic field in the ferromagnetic body and a magnetic field measuring unit (25 and 22p / 27p) for measuring a magnetic field change in the ferromagnetic body, 
wherein the magnetic field generating unit has an excitation coil (24) and a magnetic excitation flux amplifying element (22z), and
wherein the magnetic field measuring unit has a plurality of measurement coils (25s) with a magnetic measurement flux amplifying element (22p / 27p)
Ostermaier fails to explicitly teach:
the magnetic excitation flux amplifying element is a soft-magnetic element
the magnetic measurement flux amplifying element is a soft-magnetic element
wherein at least the excitation coil and the measurement coils are integrated in a common integrated componentGottfried-Gottfried teaches:
the magnetic excitation flux amplifying element is a soft-magnetic element (Col. 2, Lines 59-61; Col. 3, Lines 15-18; Col. 5, Lines 45-48)
the magnetic measurement flux amplifying element is a soft-magnetic element (Col. 2, Lines 59-61; Col. 3, Lines 15-18; Col. 5, Lines 45-48)
wherein at least the excitation coil and the measurement coils are integrated in a common integrated component (FIG. 1 - single substrate)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the soft-magnetic material of Gottfried-Gottfried to yield increased efficiency (Gottfried-Gottfried - Col. 5, Lines 34-48) and/or due to Ostermaier’s silence as to the particular material used. It would have been obvious to integrate the coils in a common integrated component, as taught by Gottfried-Gottfried, to yield smaller device size and decreased cost (Gottfried-Gottfried - Col. 6, Lines 41-62). Further, it allows for compact integration of processing and evaluation circuitry and other benefits as detailed in Col. 6, Lines 41-62 of Gottfried-Gottfried.

Claims 2-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermaier et al. (DE 102014215723 A1, prior art of record - all citations are to the attached English translation) in view of Gottfried-Gottfried et al. (US 5831431 A) and further in view of Mortimer et al. (US 10175125 B1).Regarding claim 2:Ostermaier and Gottfried-Gottfried teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Gottfried-Gottfried teaches (FIG. 1):
at least the excitation coil (1) and the measurement coils (4 and 5) are integrated at a common circuit board element (6) and/or MEMS componentOstermaier and Gottfried-Gottfried fail to explicitly teach:
at least the excitation coil and the measurement coils are integrated at a common printed circuit board and/or MEMS component Mortimer teaches:
at least the excitation coil and the measurement coils are integrated at a common printed circuit board and/or MEMS component (Col. 3, Lines 19-30; Col. 5, Lines 14-27)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the coils at a common printed circuit board or MEMS component, as taught by Mortimer, in the device of Ostermaier to yield a smaller device size and facilitate batch production and multi-component integration (e.g. using printed circuit board / MEMS forming methodologies).
Regarding claim 3:Ostermaier and Gottfried-Gottfried teach all the limitations of claim 1, as mentioned above, and Ostermaier, Gottfried-Gottfried, and Mortimer teach all the limitations of claim 2, as mentioned above.Ostermaier also teaches (FIGS. 2-3):
characterized in that the soft-magnetic excitation flux amplifying element (22z) is a soft-magnetic excitation core (22z), around which the excitation coil (24) is arranged, and in that the measurement coils (25s) are provided with a soft-magnetic measurement core (22p / 27p) as measurement flux amplifying element
     The examiner notes that the limitations of “soft” are taught by Gottfried-Gottfried (see claim 1 rejection above).
Regarding claim 4:Ostermaier, Gottfried-Gottfried, and Mortimer teach all the limitations of claim 3, as mentioned above.Ostermaier also teaches (FIGS. 2-3):
characterized in that the measurement cores (22p / 27p) of a first measurement coil (one of the 25s) and of a second measurement coil (another one of the 25s) are connected in order to form a magnetic circuit by means of a yoke (17) composed of soft-magnetic material (limitation of “soft” met upon combination with Gottfried-Gottfried - see claim 1 rejection above), wherein the yoke is at least partly incorporated or integrated into the integrated component, and in particular is incorporated in a printed circuit board or is integrated in a MEMS component (met upon combination with Mortimer - see claim 3 rejection above)
Regarding claim 17:Ostermaier teaches (FIGS. 2-3) a method for producing a sensor head for a magnetoelastic force or torque sensor for measuring a force or a torque in a ferromagnetic body, which sensor head comprises a magnetic field generating unit (24 and 22z) for generating a magnetic field in the ferromagnetic body and a magnetic field measuring unit (25 and 22p / 27p) for measuring a magnetic field change in the ferromagnetic body, wherein the magnetic field generating unit has an excitation coil (24) and a magnetic excitation flux amplifying element (22z) and the magnetic field measuring unit has a measurement coil (25s) and a magnetic measurement flux amplifying element (22p / 27p), comprising the following steps:
b) forming windings of the excitation coil (24) and of the measurement coil (25)Ostermaier fails to explicitly teach:
the magnetic excitation flux amplifying element is a soft-magnetic element
the magnetic measurement flux amplifying element is a soft-magnetic element
a) providing at least one printed circuit board, patterning a conductive layer of the printed circuit board in order to form windings of the excitation coil and of the measurement coil or b) forming windings of the excitation coil and of the measurement coil in an integrated fashion by means of micromechanical manufacturing and/or patterning and/or additive manufacturing methodsGottfried-Gottfried teaches:
the magnetic excitation flux amplifying element is a soft-magnetic element (Col. 2, Lines 59-61; Col. 3, Lines 15-18; Col. 5, Lines 45-48)
the magnetic measurement flux amplifying element is a soft-magnetic element (Col. 2, Lines 59-61; Col. 3, Lines 15-18; Col. 5, Lines 45-48)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the soft-magnetic material of Gottfried-Gottfried to yield increased efficiency (Gottfried-Gottfried - Col. 5, Lines 34-48) and/or due to Ostermaier’s silence as to the particular material used.Mortimer teaches:
a) providing at least one printed circuit board, patterning a conductive layer of the printed circuit board in order to form windings of the excitation coil and of the measurement coil or b) forming windings of the excitation coil and of the measurement coil in an integrated fashion by means of micromechanical manufacturing and/or patterning and/or additive manufacturing methods (Col. 3, Lines 19-30; Col. 5, Lines 14-27)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the printed circuit board construction or MEMS manufacturing / patterning of Mortimer to yield a smaller device size and facilitate batch production and multi-component integration (e.g. using printed circuit board / MEMS forming methodologies).
Regarding claim 18:Ostermaier, Gottfried-Gottfried, and Mortimer teach all the limitations of claim 17, as mentioned above.As combined in the claim 17 rejection above, Ostermaier, Gottfried-Gottfried, and Mortimer teach:
characterized in that step a) contains: embedding a soft-magnetic material (Ostermaier - FIGS. 2-3, elements 17, 22z, 22p, 27p; See claim 17 rejection above regarding Gottfried-Gottfried’s teaching of “soft”) into the printed circuit board (Mortimer - Col. 3, Lines 19-30; Col. 5, Lines 14-27) in order to form the flux amplifying elements and/or 
in that step b) contains: forming windings of the excitation coil and of the measurement coil (Ostermaier - FIGS. 2-3, elements 24 and 25) and of the soft-magnetic cores (Ostermaier - FIGS. 2-3, elements 17, 22z, 22p, 27p; See claim 17 rejection above regarding Gottfried-Gottfried’s teaching of “soft”) in an integrated fashion by means of micromechanical manufacturing and/or patterning and/or additive manufacturing methods (Mortimer - Col. 3, Lines 19-30; Col. 5, Lines 14-27)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermaier et al. (DE 102014215723 A1, prior art of record - all citations are to the attached English translation) in view of Gottfried-Gottfried et al. (US 5831431 A) and Mortimer et al. (US 10175125 B1) and further in view of Acker (DE 19929864 A1, prior art of record - all citations are to the attached English translation).Regarding claim 19:Ostermaier, Gottfried-Gottfried, and Mortimer teach all the limitations of claim 17 and claim 18, as mentioned above.Ostermaier fails to teach:
characterized in that step a) contains: applying, in particular adhesively bonding, at least one ferritic film onto the printed circuit board in order to form the flux amplifying elementsAcker teaches (FIG. 1):
characterized in that step a) contains: applying, in particular adhesively bonding, at least one ferritic ([0021]) film (“J”) onto the printed circuit board (“Su”) in order to form the flux amplifying elements
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ferritic film of Acker to form the flux amplifying elements to simplify construction and allow for integration of the flux amplifying elements, yoke, and more in a common substrate.
Regarding claim 20:Ostermaier, Gottfried-Gottfried, Mortimer, and Acker teach all the limitations of claim 19, as mentioned above.Ostermaier (and Acker) fail to explicitly teach:
characterized by at least one, a plurality or all of the following steps: 
20.1 producing the at least one ferritic film in a stamping process, 
20.2 providing the at least one ferritic film with a thickness of 0.1 mm to 3 mm, in particular 0.1 mm to 2 mm or 0.1 mm to 0.5 mm and 1 mm to 2 mm, 
20.3 providing a film composed of or comprising an iron oxide
     However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Acker teaches the claimed ferritic film; however, Acker is silent as to the particular thickness of the film. The specific thickness of the film itself (i.e. 0.1 mm to 3 mm) fails to patentably distinguish the claimed invention. Furthermore, the thickness of the film depends on the size of the entire device (i.e. making the entire device smaller would yield a decreased film thickness whereas making the entire device larger would yield an increased film thickness). Mere scaling of a device, as long as the device would not perform or function differently, fails to patentably distinguish over the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856